DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tholl et al. (Patent No.: US 5,042,439).
Regarding claim 21 (New), Tholl discloses A vehicle, comprising:
 	a remote start system (100, FIG. 1 and 100, FIG. 2); and
 	a control system (FIG. 2) configured to automatically limit functionality of the remote start system in response to violating a remote start limit (Similarly, “…time limiting starter cranking period for protection of starter motor and associated devices from damage and wear, time limiting remotely started operation for fuel and battery power conservation…” col. 1, lines 56-68),
 	wherein the remote start limit is a vehicle energy use limit (“…shuts off the starter motor and other devices associated with starting the motor once the engine is idling; securely removes electrical power from the engine and resets the controller when an attempt is made to drive a vehicle whose engine was started remotely without providing ignition electrical power through the use of an ignition key; uses quality commercially available transmitters and associated receivers to assure no inadvertent starting of an unselected and incorrect engine; restricts the period during which the starter motor can be cranked and other equipment related to starting the engine can be powered to prevent damage, excess wear, and battery power should the engine fail to idle within a reasonable period of time; restricts the period of time an engine will be allowed to run, once started by the system, to save fuel and reduce unwarranted engine wear; shuts off engine and removes engine electrical power to save battery power when the engine changes from an idling condition for reasons comprising stalling and running out of fuel.” Col. 3, lines 31-50).  

Allowable Subject Matter
Claims 1 – 8 and 10 – 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663